Civil action to recover damages for an alleged breach of the following contract:
"Asheville, N.C. 14 April, 1925.
"This form of contract by and between Gay Green, party of the first part, and F. B. Ingle, party of the second part. The party of the first part purchased the T. L. Johnson farm containing 150 acres for $16,000.00, through the party of the second part with the understanding that both parties hereto are to share all profits equally above the purchase price of $16,000.00, and each party are to bear equally in all expense of handling and selling said farm. Provided a satisfactory sale can be made within twelve months from date.
                                                              GAY GREEN, F. B. INGLE."
The proviso, or last sentence, in this contract was inserted by the defendant in his own handwriting. It is conceded that no sale was made within the life of the contract, though plaintiff alleges he produced purchasers ready, able and willing to buy before the expiration of the twelve month's period. But none of the offers was satisfactory to the defendant. There is no allegation that defendant acted fraudulently or arbitrarily in refusing to sell.
The record fails to disclose any ground upon which plaintiff is entitled to recover against the defendant in the present action.
The judgment of nonsuit was properly entered.
Affirmed.